Response to Arguments

    PNG
    media_image1.png
    161
    720
    media_image1.png
    Greyscale
Applicant's arguments filed on page 4 have been fully considered but they are not persuasive. 
Applicant argues that 



The office respectfully disagrees.  There is no detail disclosed in the Spec. about how to “decreasing a resolution of the first image data”, therefore any method known in the art that achieve the same result of “decreasing a resolution of the first image data” will read on the claim. LUTS’ “apparatus obtains image data in a first resolution from a first camera, and obtains additional image data in a lower resolution from the second camera. The image data may correspond to the same subject matter, and may be taken contemporaneously”(LUTZ, 0021),  therefore LUTZ lower resolution data from second camera is about the same subject matter at the same time as the data from the first camera, therefore reads on “decreasing a resolution of the first image data”.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being  anticipated by LUTZ(US 20180342044).

Regarding claim 1, LUTZ teaches an image processing method comprising the steps of: 
preparing a first image data( 104 in Fig. 1); 
generating a second image data by decreasing a resolution of the first image data(102 in Fig. 1);
generating a third image data having a higher resolution than the second image data by inputting the second image data to a neural network( 114 in Fig. 1); 
calculating an error between the third image data and the first image data by comparing the first image data and the third image data( 112 in Fig. 1); and 
modifying a weight coefficient of the neural network on the basis of the error( arrow from 112 to 110 in Fig. 1).

Regarding claim 2, LUTZ teaches the image processing method according to claim 1, wherein a resolution of the third image data is lower than or equal to the resolution of the first image data( [0030], compare image data 108 from the primary camera 104 to the scaled image data 114… scaled by application of the neural network 110 from 5 megapixels to 10 megapixels, and then compared with the unscaled 10 megapixel data 108 from the primary camera 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTZ.

Regarding claim 3, LUTZ teaches the image processing method according to claim 1. 
LUTZ does not expressly teach wherein the resolution of the second image data is 1/m2 (m is an integer more than or equal to 2) of a resolution of the first image data.
However, official notice is taken that it is common knowledge that QCIF, 2CIF, 4CIF, 720p are popular camera resolutions with scaling factors of  m2
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to choose first camera such as 720, and second camera such as QCIF, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 4, LUTZ teaches the image processing method according to claim 3, further comprising the step of: converting the first image data into a fourth image data having a higher resolution than the first image data (116 in Fig. 1).

Regarding claim 11, LUTZ teaches the image processing method according to claim 4, wherein a resolution of the fourth image data is n2 times (n is an integer more than or equal to 2) the resolution of the first image data, and wherein m is an equal value to n ( [0028], the scaling factor of the scaling from RH to RH+ would be 2×;  [0029],  the scaling ratio from RH to RH+ is the same (or nearly the same) as the scaling ratio from RL to RL+).

Regarding claim 12, LUTZ teaches the image processing method according to claim 11, wherein the fourth image data is converted after modifying the weight coefficient of the neural network plural times (210 in Fig. 2).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661